Citation Nr: 1045296	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.

2. Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.

3. Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 
2004.  As explained below, the record reflects that the Veteran 
may be currently deployed on active duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Veteran's claims folder was transferred from the 
RO in Portland, Oregon to the RO in Pittsburgh, Pennsylvania in 
December 2006 after the RO was notified that the Veteran was 
living overseas. 

In the December 2005 rating decision, the RO granted service 
connection for left knee patellofemoral syndrome, right knee 
patellofemoral syndrome, and sinusitis.  A 10 percent rating was 
assigned for left knee patellofemoral syndrome and noncompensable 
ratings were assigned for each of the other two disabilities.

In November 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claims of increased ratings for left knee patellofemoral 
syndrome, right knee patellofemoral syndrome, and sinusitis. 
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Specifically, the record reflects that the Veteran may be 
deployed on active duty.  In 2007 she indicated that she was 
deployed to Kuwait, but it is unclear whether she had reentered 
military service.  The RO has not verified her military status.  
It is not clear from the record how long the Veteran was actually 
deployed in Kuwait.  It also appears that VA may not have 
obtained the service treatment records associated with her most 
recent period of service.  VA's duty to assist requires that 
those records be obtained. 38 C.F.R. § 3.159(c) (2010).

In her November 2006 notice of disagreement, the Veteran 
indicated that there are additional medical records at the VA 
Clinic in Ft. Campbell, Kentucky.  She also indicated that she 
was seen by a private physician at Premier Health Clinic in 
Clarksville, Tennessee.  In November 2006 she even sent in a 
statement which authorizes VA to request and receive a copy of 
her medical records from Premier Health Clinic.  However, the 
most recent VA medical records contained in the claims folder are 
from August 2005, and there are no private medical records 
whatsoever contained in the claims folder.  All pertinent 
treatment records must be obtained. See 38 C.F.R. § 3.159.

The Board also notes that the Veteran was provided with a VA 
general medical examination in August 2005.  According to her 
statement attached to the July 2007 VA Form 9, the Veteran 
reported having to wear knee braces.  She also reported having 
sinus infections 2 to 3 times a month.  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the Veteran's assertions, she should be 
afforded new VA examination(s) after returning from deployment.

Lastly, in a statement attached to the Veteran's July 2007 VA 
Form 9, she indicated that she wanted to have a "hearing before 
the BVA Hearing."  Upon further review, it appears that the 
Veteran's request is for a local hearing before a Decision Review 
Officer (DRO), before the claim goes before the Board.  
Specifically, according to the July 2007 VA Form 9, the Veteran 
indicated that she did not want a Board hearing.  There is no 
indication in the record that the DRO hearing has been scheduled 
or that the Veteran has withdrawn her request for a DRO hearing.  
Accordingly, this case must be remanded to afford the Veteran the 
requested DRO hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts 
to contact the Veteran, to include 
identifying her current address, and ask her 
to identify all VA and non-VA medical 
treatment and evaluation of the left and 
right patellofemoral syndrome and sinusitis.  
Request the Veteran to identify any providers 
who have treated her for, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21- 4142) for 
each non-VA provider.  After obtaining the 
necessary authorizations, request copies of 
any outstanding records, including but not 
limited to VA treatment records dated from 
August 2005 forward, to include VA treatment 
records from the VA clinic in Clarksville, 
Tennessee, and records from Premier Health 
Clinic in Clarksville, Tennessee.  All 
requests for the above-described records and 
all responses, including negative responses, 
must be documented in the claims file.  All 
records received should be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have been 
expended, the Veteran should be notified and 
allowed an opportunity to provide such 
records.

2.  Contact the National Personnel Records 
Center or any other appropriate agency or 
other source to verify whether the Veteran 
has had additional military service, to 
include deployment to Kuwait.  Thereafter, 
the RO should attempt to obtain any 
additional available service treatment 
records for any additional period of service.  
If any of the records are shown to be at 
another storage facility, a request should be 
made to the appropriate storage facility.  
All efforts to obtain medical records should 
be fully documented, and the facilities must 
provide a negative response if records are 
not available.

3.  The RO should wait until such time that 
the Veteran has returned from deployment and 
is available to report for a DRO hearing and 
VA examination.

4. Then, schedule for a DRO hearing at the RO 
unless otherwise indicated by the Veteran or 
her representative.  Notify her of the date, 
time and location of his hearing and place a 
copy of the hearing notice letter in his 
claims file.  If the Veteran fails to appear 
for the scheduled hearing, or otherwise 
indicates she no longer desires such a 
hearing, such should be documented in the 
record.

5.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
severity of her left and right knee 
patellofemoral syndrome.  The claims folder 
and a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review has taken 
place must be included in the examination 
report.  As regards the requested 
examination, all pertinent symptomatology and 
findings should be reported in detail, and 
all appropriate studies, including range of 
motion studies in degrees, should be 
performed.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify any 
objective evidence of pain or functional loss 
due to pain.  The physician should also 
express an opinion concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-ups 
(if the Veteran describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion on repeated 
use or during flare-ups.  If this is not 
feasible, the physician should so state 

6.  Then schedule the Veteran for a VA 
examination to assess the current severity of 
her sinusitis.  The claims folder must be 
made available to the examiner for review of 
the pertinent medical and other history.  The 
examiner should note the presence of allergic 
or vasomotor rhinitis; polyps; the number of 
incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment; and 
the number of episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim in light of 
all evidence received since the August 2010 
supplemental statement of the case (SSOC).  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished with an SSOC, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


